EXHIBIT 10.33

 

JONES APPAREL GROUP, INC.

SCHEDULE OF NON-EMPLOYEE DIRECTORS' ANNUAL COMPENSATION

Effective February 25, 2005

 

 

RETAINER

(1)(2)

AMOUNT

Service as a Director

$ 30,000

Service as Audit Committee Chair

$ 10,000

Service as Compensation Committee Chair

$ 5,000

Service as Nominating / Corporate Governance Committee Chair

$ 5,000

 

 

FEES

AMOUNT

Attendance at Board of Directors Meeting

$ 2,000 per meeting

Attendance at Committee Meeting

$ 1,000 per meeting

________________

(1) Retainers are paid in January of each year, in advance for the calendar
year. Meeting fees are paid quarterly in arrears.

(2) In the event that a non-employee director joins the Board of Directors of
Jones Apparel Group, Inc. at a time other than an Annual Meeting of Stockholders
or commences service on an additional Board committee, the director is entitled
to receive, promptly after joining the Board of Directors or such committee, a
pro-rated retainer in advance for services for the remainder of the applicable
calendar year.